FILED
                           NOT FOR PUBLICATION                                MAR 24 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DENA POPE, a married woman dealing in            No. 12-16413
her sole and separate property,
                                                 D.C. No. 2:11-cv-02050-FJM
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

AEGIS WHOLESALE CORPORATION,
a Delaware corporation; U.S. BANK NA,
not in its individual capacity but soley as:
trustee of Certificate Holders of Maiden
Lane Trust, Asset-Backed Securities 1,
Series 2007; NATIONSTAR
MORTGAGE, LLC; BLACKROCK
FINANCIAL MANAGEMENT
INCORPORATED; FEDERAL
RESERVE BANK OF NEW YORK, a
single member Delaware limited liability
company; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Arizona
               Frederick J. Martone, Senior District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 14, 2014**
                             San Francisco, California

Before: FISHER and BERZON, Circuit Judges, and QUIST, Senior District
Judge.***

      Dena Pope appeals from the district court’s dismissal of her first amended

complaint for failure to state a claim in this action arising out of foreclosure

proceedings. Appellees have moved to dismiss this appeal as moot because the

trustee has now sold the property to an independent third party. We grant the

motion and dismiss the appeal.

      Pope failed to obtain injunctive relief before the trustee’s sale of the

property. Under Arizona law, she has now waived any defenses and objections to

the sale. See Ariz. Rev. Stat. § 33–811(C) (defenses and objections to a trustee’s

sale are waived if they are not raised in an action resulting in injunctive relief

before the sale); BT Capital, LLC v. TD Serv. Co. of Ariz., 275 P.3d 598, 600 (Ariz.

2012) (en banc) (“Where, as here, a trustee’s sale is completed, a person subject to

§ 33–811(C) cannot later challenge the sale based on pre-sale defenses or

objections.”). In light of the foreclosure, the remedy Pope seeks in her first


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.

                                           2
amended complaint is therefore moot. See Am. Cas. Co. of Reading, Pa. v. Baker,

22 F.3d 880, 896 (9th Cir. 1994) (a case is moot when there is no longer a present

controversy as to which effective relief can be granted).

      The district court’s order granting defendants’ motion to dismiss is vacated.

See ACLU of Nev. v. Masto, 670 F.3d 1046, 1065 (9th Cir. 2012).

      DISMISSED.




                                          3